Opinion of August 27, 2009, Withdrawn, Dismissed and
Corrected Memorandum Opinion filed September 29, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00615-CV
____________
 
KATHERINE SMITH AND DICKSON SMITH, Appellants
 
V.
 
MEDTRONIC, INC., Appellee
 

 
On Appeal from the
127th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-58539[1]
 

 
C O R R E C T E D   M E M O R A N D U M   O P I N I O N
This court withdraws its opinion issued August 27, 2009,
because the trial court number was incorrect and issues a corrected opinion in
its place.




This is an appeal from a judgment signed June 15, 2009.  On
August 19, 2009, the parties filed an agreed motion to dismiss the appeal in
order to effectuate a compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Anderson, Guzman, and Boyce. 




[1]  Incorrect trial court number.